Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 5-7 and 18 have been amended, and new claim 19 has been added. Claims 9-15 were previously cancelled as a result of a restriction requirements. Claims 1-8 and 16-19 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
It is noted that the “means for securing” in claim 19 is otherwise noted as “male catch catch features” in paragraph 0027 of the specification, cited “the catches 239 on guides 230 located to engage both ends of the battery module 240 securely engage female receiving features 242 on the battery modules 240.” This is sufficient structure to perform the “means for securing”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 8, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawatani et al. (U.S. 9136514).

With respect to claim 1 and 18, Kawatani discloses a battery module comprising: a battery cell (not shown); an outer case surrounding the battery cell (19 – battery module), wherein the outer case has two ends (Col 7, L 13-15) (Fig. 6): 
each end and of the outer case (19) including a case feature (73 – terminals and 60 – engagement recesses for first side, 34 -handle for second side) for mating with catch features (or means for securing) (59p – engagement part and 74 - terminals) in a multiple battery module enclosure (29 – terminal base) (Fig. 6); and 
at least one end including a ramp feature (713 – link part) for displacing at least one of the catch features (or means for securing) (59p – peak part) of the battery module enclosure (29) in response to inserting the outer case (19) into the multiple battery module enclosure (29) (Col 3, L 7-14)Fig. 18A and 18B).

With respect to claim 3, Kawatani discloses the ramp feature (713) is convex (Fig. 18A).

With respect to claim 5, Kawatani discloses that at least one case feature on a first end of the battery module (60 and 73) is convex and the case feature of a second end of the battery module (34) is concave (Fig. 6 and 18A).

With respect to claim 8, Kawatani discloses that each end of the case (19) is arcuate in shape to facilitate insertion of the case (19) into the multiple battery module enclosure (28 and 29) (Fig. 6).

With respect to claim 16, Kawatani discloses an additional battery cell (not shown) electrically coupled to the battery cell ([abstract]), via his use of the plurality “cells”, meaning a plurality of batteries.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 4, 6-7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawatani et al. as applied to claims 1, 3, 5, 8, and 16 above.

With respect to claim 2, Kawatani discloses that one of the ends of each end includes an electrical terminal (73 - terminals) electrically coupled to the respective case feature (60 and 73), as the case feature (73) is a terminal (Fig. 18A and 25). 
Although Kawatani does not disclose terminals on both sides of the outer case (19), one having ordinary skill in the art would find it obvious to duplicate the terminals (63) at one end of the case (19) to the other end in order to allow for an electrical connected to be made on either side of the case. (MPEP 2144.04 VI. B).

With respect to claim 4, Kawatani discloses a ramp feature (713) but does not disclose it is a straight chamfer, and instead discloses it as convex (Fig. 18A). 
However, one having ordinary skill in the art would find it obvious to change the shape of the ramp feature disclosed by Kawatani as a design choice, as the chamfer shape still provides the same function as the convex shape disclosed by Kawatani (MPEP 2144.04 IV. B).

With respect to claim 6, Kawatani discloses the case feature of the other of the end of the battery module is convex (34) (Fig. 6).
Although Kawatani does not disclose that the case feature of the first end of the battery module is also convex, one having ordinary skill in the art would find it obvious to change the shape of the case feature of the first end disclosed by Kawatani as a design choice, as changing the shape of the case feature from concave to convex does not change the functionality of the case feature and is an obvious design variation (MPEP 2144.04 IV. B).

With respect to claim 7, Kawatani discloses that the first end of the case (19) has a ramp (713) to contact and move respective catch features (59p) in response to inserting the case (19) into the multiple battery module enclosure (29 and 28) a distance corresponding to the case features (59p) (Fig. 18A),
 upon which the catch features (59p) mate with the case feature (60) to retain the case (19) in the multiple battery module enclosure (29).
Although Kawatani does not disclose that the second end of the case (19) discloses the same catch relationships as the first end, 	one having ordinary skill in the art would find it obvious to duplicate the catch structures at one end of the case (19) to the other end in order to add further catch features so that the case is further secured (MPEP 2144.04 VI. B).

With respect to claim 18, Kawatani discloses the first end includes a contact point (tips of terminals 73, Fig. 25) protruding from the respective case feature (73) to electrically connect to the respective catch features (74) in the multiple battery module enclosure (29) (Fig. 18A).
Although Kawatani does not disclose the second end of the case (19) to share the same catch and electrical connection features, one having ordinary skill in the art would find it obvious to duplicate the catch and electrical structures at one end of the case (19) to the other end in order to provide further opportunities for the case to be retained and maintain electrical connection within the multiple battery module enclosure (MPEP 2144.04 VI. B).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawatani et al. as applied to claims 1, 3, 5, 8, and 16 above, and further in view of Aoi et al. (U.S. 6440601).

With respect to claim 17, Kawatani discloses a battery module with multiple cells ([abstract]) but does not disclose that they are connected in parallel.
Aoi discloses a frame body for battery cells ([abstract]) and teaches that the cells can be connected in parallel (Col 4, L17). Aoi further teaches that a parallel connection allows the battery pack to be readily exchanged by the user (Col 4, L 21-24).
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to ensure the battery cells disclosed by Kawatani are arrange in parallel connection as taught by Aoi in order to ensure the user can readily exchange the battery pack when needed. 

Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments are premised on the assertion that (I) there is no discussion of the ramp feature to displace the peak feature in Kawatani, (II) Kawatani’s base only supports a single battery, and (III) that a duplication of parts argument regarding the terminals is inappropriate because the other end of the battery is used to lock the battery into place ad cannot be easily duplicated. 
In response to argument I, fig. 18A vs. fig. 18b show how the ramp part (713) is used to guide or displace the catch feature (59p). Fig. 18B shows the securing features once they are locked and the battery is secured into place. Although the specification is silent with regards to said displacement explicitly, it can be clearly shown in the figures and still read on the claims. 
In response to argument II, only a single battery cell is claimed. Therefore, regardless of the disclosure, prior art which includes only a single cell will still read on the claims. 
In response to argument III, examiner reminds applicant that in conventional battery systems (such as remote controls or computers) often there is a retention feature combined with a terminal that holds the battery in place while allowing for electrical connections. Therefore, it is not inappropriate or unreasonable to find it obvious that one may duplicate terminals on either side of a battery to ensure an electrical connection while still maintaining its retention features.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727